DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1-2, 6-8, 14, and 19 and the cancelation of claims 3-5 in the response filed February 4, 2021 is acknowledged by the Examiner.
	Claims 1-2, 6-19 are pending in the current action.

Response to Arguments
	With respect to claim 1, Applicant argues that Hong/Simmer does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
In response to applicant's argument that the dependents such as Simmerer, Van Driel, Cronn, and Hyde are nonanalogous art with respect to the primary reference, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the devices of Simmerer, Van Driel, Cronn, and Hyde are reasonably pertinent to the particular problem with which the applicant was concerned as each of the prior art inventions detail and utilize the control and interaction of electronic elements with a user (Simmerer [0008], Van Driel [0012], Cronn [0002], and Hyde [0010])


Claim Objections
1 is objected to because of the following informalities:  
line 14 recites “the belt including a data logger”, it is suggested to recite “the brace including a date logger”;
line 19 recites “the normal healthy range”, it is suggested to recite “a normal healthy range”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 17 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 9-14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 4279255) in view of Latham (US 2002/0103520) in view of Simmerer et al (US 20070251007) in view of Hyde et al (IS 2016/0324677) and in view of Caldarone et al (US 2008/0139949).
With respect to claim 1, Hoffman discloses A multifunction joint brace (Fig 1, joint wrap, thus brace, system 10), comprising a belt for placement about a joint of a user's body (Fig 1, belt 14/24 for placement on a body joint- shown at the elbow), said belt having an inner surface adapted to be wrapped about the joint, the inner surface including a central region adapted to be positionable about and in engagement with the joint to which heat therapy is to be applied (Fig 1, col 3 ln 20-25, col 5 ln 5-10, col 5 ln 20-25, belt 14/24 having and inner surface to be applied to the joint for heat therapy, central region “A”), at least three multi-strand heating elements embedded in the belt and at predetermined locations juxtaposed within the central region (Fig 3, col 4 ln 60-65, multi stranded wire heating elements 15, 16, 17 comprising the heating element, thus embedded, in belt 14; juxtaposed to the central region A), the strands being made out of resistance wire, thread and substrates (col 4 ln 60-65, multi-stranded resistance wire interpreted to be treads of wire and substrates), the strands being… three separate channels (Fig 3, three separate channels 15, 16, 17), a module for selectively activating the heating elements based on enablement of the respective heating elements reaching one of two respective setting levels (Fig 1, module is circuit board 37 with selective activation via control unit batter pack/switch 20 - col 5 ln 25-35; selective setting levels are on and off), a control unit operably associated with the module (Fig 1, control unit is switch 20), and a power source for powering the control unit and said module whereby to activate the heating elements (Fig 1, col 4 ln 15-20, power source are rechargeable batteries 18).
Hoffman is silent on the inner surface including a rigid skeleton, each heating element comprising a flexible woven mesh, within the mesh, the strands being woven through the mesh by three separate channels, a sensor for each heating element and operably connected thereto, one sensor being a thermistor, one sensor being a gyro sensor, and one sensor being a triaxial sensor, the belt including a 
Latham teaches an analogous thermal limb wrap wherein the wrap has on the inner surface including a rigid skeleton ([0016], [0095], internal rigid splint support), and wherein the brace precludes deflection of the joint beyond the normal healthy range ([0016], immobilizing precludes deflection beyond any range)(Examiner notes that “normal healthy range” is interpreted according to the definition provided in the instant application Specifications- a range that does not placing strain on the joint and surrounding structures and potentially aggravating the injury [0039], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman to have the rigid internal splint support as taught by Latham in order to allow for reduction in swelling and splinting as well as thermal therapy (Latham [0016], [0095]).
Hoffman/Latham discloses the device as discussed above.
Hoffman/Latham is silent on each heating element comprising a flexible woven mesh, within the mesh, the strands being woven through the mesh, a sensor for each heating element and operably connected thereto, one sensor being a thermistor, one sensor being a gyro sensor, and one sensor being a triaxial sensor, the belt including a data logger for receiving time and temperature data to control the heat applied to the joint.
Simmerer et al teaches an analogous heating element 16 wherein each heating element 16 comprising a flexible woven mesh ([0075], [0065], cloth 3 is an example of woven mesh), the strands being woven through the mesh by channels ([0075], Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating elements of Hoffman/Latham to be sewn through a mesh as taught by Simmerer et al as the cloth and reinforced wire heating elements would make for lower production costs (Simmerer et al [0039]).
Hoffman/Latham/Simmerer et al discloses the device as discussed above.
Hoffman/Latham/Simmerer et al is silent a sensor for each heating element and operably connected thereto, one sensor being a thermistor, one sensor being a gyro sensor, and one sensor being 
Hyde et al teaches an analogous series of independent electronic stimulus elements 402a/402b/402c wherein each of the element is controlled by a collection of sensors, each and all of the element are operably connected thereto (Fig 4, [0061], [0060], sensors data impacts the control of each element thus each and all of the sensors operable connect to each and all of the elements), one sensor being a thermistor ([0066], temperature sensor 424 is a thermistor), one sensor being a gyro sensor ([0067] angle sensors, gyro sensor is an angle sensor [0112]), and one sensor being a triaxial sensor ([0067], accelerometer, triaxial accelerometer [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating elements of Hoffman/Latham/Simmerer et al to be operably connected to the sensors as taught by Hyde et al in order to have active signaling and controlling of the circuitry according to the sensed parameters (Hyde et al [0067], [0015]).
Hoffman/Latham/Simmerer et al/Hyde et al discloses the device as discussed above.
Hoffman/Latham/Simmerer et al/Hyde et al is silent the belt including a data logger for receiving time and temperature data to control the heat applied to the joint.
Caldarone et al teaches an analogous electronic circuit for stimulating a wearable device 10 wherein the control system includes a data logger for receiving time and temperature data to control the stimulation applied to the user ([0023], data logger would be capable of collecting time and temperature information as it is capable of recording a series of numerical data, [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Hoffman/Latham/Simmerer et al/Hyde et al to have the data logger as taught by Caldarone et al in order to aid the user with the extend of the device use and collection of device data (Caldarone et al [0023]).
With respect to claim 2, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al disclose The multifunction brace according to Claim 1, further wherein each of said heating element being activatable by said module to a different temperature level (Hoffman col 5 ln 20-35, each of the heating elements 15-17 is activated to a combined different temperature level).  
With respect to claim 6, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al disclose The multifunction brace according to Claim 1, further wherein each of said heating element(s) is adapted to generate a different heat in the central region (Hoffman col 5 ln 20-35, each of the heating elements 15-17 is activated to a combined different temperature level around and including the central region A).  
With respect to claim 9, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 1, further wherein the power source is reusable and rechargeable (Hoffman col 4 ln 15-20, reusable and rechargeable batteries).  
With respect to claim 10, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 1, further wherein the central region is positioned adjacent a user's back region when the brace is placed in use (Hoffman Fig 3, central region A is capable of being placed on the back is the device is sized to the back of the user as it is central to a band system).  
With respect to claim 11, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 10, further wherein the central region is alignable with a portion of a user's spine (Hoffman Fig 3, central region A is capable of being placed on the back or spine is the device is sized to the back of the user as it is central to a band system).  
With respect to claim 12, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 1, further wherein the brace is longitudinally elongated and includes opposite ends (Hoffman Fig 1, longitudinal and elongated with ends 24/24), and the central region is disposed between the opposite ends (Hoffman Fig 1, central region A on member 14 between ends 24/24), and further wherein said brace includes a closure mechanism for positioning and closing the belt on the user body, the closure mechanism operating to engage and hold the opposite ends together and in removably locked relation (Hoffman Fig 1, col 3 ln 45-50, ends 24/24 have hook and loop which is a type of closure mechanism that removably lock).  
With respect to claim 13, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 12, further wherein the brace includes a pair of tightening straps, the straps being on both ends of the brace and adapted to further position and tighten the brace about the user's body (Hoffman Fig 1, pair of straps 24 with the fasteners there on to further position the device).  
With respect to claim 14, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 1, further open-mesh material is neoprene free, and which allows air to circulate into and out of the brace, while inhibiting retention of moisture (Simmerer et al [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating elements of Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al to be sewn through a mesh with the material as taught by Simmerer et al as the cloth and reinforced wire heating elements would make for lower production costs (Simmerer et al [0039]).
With respect to claim 16, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 12, further wherein said control unit is positioned in the central region of said belt (Hoffman Fig 1, control unit 20 attaches to the user via clip 22 thus can be attached to any point of the belt whether in use or in storage).  
With respect to claim 17, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al disclose The multifunction brace according to Claim 7, further wherein the heating elements are activatable to a first heat level not to exceed about 105° F, for a time duration of about 30 minutes (Hoffman col 5 ln 35-40, 102 degrees, capable of being at this temperature for five hours), a second heat level not to exceed about 145° F for a duration of about 20 minutes (Hoffman col 5 ln 35-40, 105 degrees, capable of being at this temperature for four and a half hours), and a third heat level of about 165° Fahrenheit for a time duration of about 20 minutes (Hoffman col 5 ln 35-40, 108 degrees, capable of being at this temperature for four hours).  
With respect to claim 19, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 1, wherein the skeleton provides support and alleviate pain by controlling the range of motion of the affected body part (Latham [0016], immobilizing rigid members control range of motion and thus would be capable of alleviating pain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman to have the rigid internal splint support as taught by Latham in order to allow for reduction in swelling and splinting as well as thermal therapy (Latham [0016], [0095]).

Claims 7-8, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al as applied to claim 6 above, and further in view of Van Driel et al (US 2014/0323799).
With respect to claim 7, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses The multifunction brace according to Claim 6, and each of said heating elements being activatable to a preselected temperature (Hoffman col 5 ln 30-40, combined heating elements reach a preselected temperature), the temperature of the second heating element being3 of 10Attorney Ref. No. OHL-100-A activatable to a temperature greater than that of said first heating element (Hoffman col 5 ln 25-35, second element 16 results in a temperature of 105F, which is greater than first element 17 with a temperature of 102F) and to a temperature lower than that of said third heating element (Hoffman col 5 ln 25-35, second element 16 results in a temperature of 105F, which is less than the third temperature of 108F for element 15).  
Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al is silent on wherein each sensor associated with a respective first, second and third heating element. 
Van Driel et al teaches an analogous thermal device for a user having a first, second and third sensor each sensor 1’/2’/’3’ associated with a respective first, second and third heating element 1”/2”/3” ([0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al to have the sensors associated with each respective heating element as taught by Van Driel et al in order to allow for adjusting of the heating elements based on individual inputs and resulting in individual and controllable results (Van Driel et al [0014]).
With respect to claim 8, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al disclose The multifunction brace according to Claim 7, further wherein said triaxial sensor comprises a triaxial appliance that measures and provides data in the form of brace movement in each of the three coordinate x, y, and z-axes (Hyde et al [0114]), the gyro3 of 9Attorney Ref. No. OHL-100-A sensor is on the appliance which measures rotation (Hyde et al [0114]).

Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al discloses the device above. 
Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al is silent on and the thermistor places a limit on the temperatures reached by the heating elements and provides power cut off.
Van Driel et al teaches an analogous thermal sensors for individual heating circuits wherein the thermistor places a limit on the temperatures reached by the heating elements and provides power cut off (Van Driel et al [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al to have the sensors which work with the control system as taught by Van Driel et al in order to better control the device according to the input received (Van Driel et al [0014], [0050]).
With respect to claim 18, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al/Van Driel et al disclose The multifunction brace according to Claim 8, further wherein the thermistor allows the heating element associated therewith to reach a maximum temperature that does not exceed about 175° F, the thermistor sending a signal to the module to shut down if the maximum temperature is reached (Van Driel et al [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al/Van Driel et al to have the sensors which work with the control system as taught by Van Driel et al in order to better control the device according to the input received (Van Driel et al [0014], [0050]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al as applied to claim 12 above, and further in view of Cronn et al (US 2015/0083705).
With respect to claim 15, Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al disclose The multifunction brace according to Claim 12
Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al is silent on further wherein said control unit is remote to said belt and said module for activating said heating elements is wirelessly connected to said remote controller, said remote control unit receiving real time data from said heating elements for adjusting the temperatures in the respective heating elements.  
Cronn teaches an analogous heating element having said control unit 16A is remote to said orthosis 40 and said module for activating said heating elements 16B is wirelessly connected to said remote controller ([0053]), said remote control unit receiving real time data from said heating elements for adjusting the temperatures in the respective heating elements ([0053]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hoffman/Latham/Simmerer et al/Hyde et al/Caldarone et al to be a wireless one as taught by Cronn et al to be more easily control the system as the controller would be more accessible and easily handled (Cronn et al [0009], [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ADAM BAKER/Examiner, Art Unit 3786